IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISS()URI
SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
v. Case No. 18-03083-01-CR-S-RK

RICHARD LESLIE TURNER, III,

 

Defendant.

NOT_ICE REGARDING ENTRY
OF A PLEA ()F GUILTY

In the event the Det`endant decides at any time before trial to enter a plea of guilty,
the United States Magistrate Judge is authorized by W.D. Mo. R. 72.1 and 28 U.S.C. § 636,
with the consent of the Defendant, to conduct the proceedings required by Fed. R. Crim.
P. ll incident to the making of the plea. If, after conducting such proceedings, the
Magistrate Judge recommends that the plea ot` guilty be accepted, a presentence
investigation and report will be ordered pursuant to Fed. R. Crim. P. 32. The assigned
United States District Judge will then act on the Magistrate Judge’s Report and
Recommendation, and, if the plea of guilty is accepted, will adjudicate guilt and schedule
a sentencing hearing at which the District Judge will decide whether to accept or reject any

associated plea agreement, and will determine and impose sentence

CONSENT

I hereby declare my intention to enter a plea of guilty in the above case, and l request
and consent to the United States Magistrate Judge conducting the proceedings required by
Fed. R. Crim. P. 11 incident to the making of such plea. l understand that if I object to the
Magistrate Judge’s Report and Recommendation within the time period required by law,
the District Judge will review de novo those portions of the report or specified proposed
findings or recommendations to which objections are made; however, the time period
during which the District Judge conducts the review will be excluded in computing the
time within which trial must commence under the Speedy Trial Act. l also understand
that if my plea of guilty is accepted by the District Judge, the District Judge will decide
whether to accept or reject any plea agreement I may have with the United States, and will

adjudicate guilt and impose sentence.

Date: 1[50 lgd:l

c/Q/j/_,A>Q/ei§ tro m cwt Q/M

 

 

RICI:I’AR@ LESL.[E TURN.ER, III MICHELLE MOULDER
Defendant Defendant’s Attorney

The United States consents to the United States Magistrate Judge conducting the
proce ings required by Fed. R. Crim. P. 11, incident to the taking of a plea of guilty.

alia k ()M

P/ATRicK A.N. cA EY
AssistantUnitedS tes Atto y

